 

[image_001.jpg] 

 

July 1st, 2012

 

Dear Craig Miller:

 

Flux Power, Inc. and Flux Power Holdings are pleased to offer you a job as Chief
Intellectual Property Officer and Corporate Secretary respectively. Being that
you have been a consultant with the company since its founding we are excited
about bringing you onboard.

 

Start Date: August 1, 2012

 

Responsibilities:

 

General Corporate:  Direct, coordinate and manage all corporate, legal and
regulatory matters; negotiating and drafting general contracts including third
party agreements, sales/supply agreements and assist in maintaining
customer/vendor supplier relationships; management of external counsel and
general litigation regarding regulatory filings, employment law, claims,
devising company policies.  Support and coordinate equity, customer
and merger/acquisition due diligence efforts.

 

Intellectual Property:  Set and implement Intellectual Property strategy in
alignment with the business long-term strategy and technology roadmap. Develop
and prosecute Intellectual Property portfolio including the management of
foreign filings to protect company’s market share.  Ensure company always
respects the IP rights of other companies. 

 

Corporate Secretary:  Serve as a focal point for communication with and between
the board of directors, senior management and the company's shareholders, and
assist in the administration of the Board and critical corporate matters. Guide
and counsel the chairman, members of the Board, and other members of senior
management, on corporate governance and regulatory matters and facilitate the
proper advice and resources for discharging their fiduciary duties to
shareholders under state law. More specific duties include: assist the Chairman
in setting the agenda for board and shareholder meetings, draft official board
minutes, manage the annual meetings of the shareholders and proxy statements,
manage corporate records, manage stock transfers and dividends,
ensure securities market listings and compliance with listing standards.

 

Compensation: Should you accept this job offer, you will be eligible to receive
the following beginning on your hire date:

 

Salary: Your annual base salary will be $180,000 paid in biweekly installments.

 

Bonuses: $10,000 for every $5,000,000 in revenue per quarter.

 

Benefits: Standard benefits for salaried employees, including the following
(along with those listed in the employee handbook):

·Health and dental insurance (100% company paid) for employee and employee’s
family (effective upon start date).

 

·Personal time off bank of 15 days in your first year, after one year service
your bank will increase to 20 days.

 

·Additional bonuses of stock to be determined.

 

·As the company grows and executive packages are provided, your executive
package and compensation will be adjusted accordingly and Additional
compensation of shares or otherwise granted to the board of directors shall also
be granted to the corporate secretary.

  

Location & Travel:

Travel will be required occasionally and you are allowed to work from your home
office.

 

[image_004.gif] 



 

 



[image_001.jpg]

 

Reporting:

You will be reporting to Board of Directors and the CEO. On your first day you
must bring proof of eligibility to work in the United States (valid passport or
your current driver's license and your original social security card or birth
certificate)..

 

Sincerely,

 

 

Chris Anthony

CEO & Chairman

 

Accept Job Offer

By signing and dating this letter below, I, Craig Miller, accepts this job offer
of Chief Intellectual Property Officer and Corporate Secretary for FLUX Power,
Inc. and Flux Power Holdings.

 

Signature:______________________________________ Date: _________________________

 

 

 

[image_004.gif]

 

